Title: From George Washington to Captain John Stokes, 15 February 1779
From: Washington, George
To: Stokes, John

Sir,
Hd Qrs [Middlebrook] Feby 15th 1779

I have received your letter of yesterday and thank you for your intelligence—I have communicated the intelligence to General Maxwell and directed him to remove the cattle you mention. You will assist him in doing it—There is a party of Militea.
I rely upon your vigilance, and that you will immediately communicate to me any further discoveries you may make—You will do the same to General Maxwell. I am Sir Yr Obedt serv.
